Citation Nr: 0920024	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for residuals of a 
cesarean section or c-section.   

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 2000 to December 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. There is no competent evidence to show that the Veteran 
currently has a back disability.

2. A cesarean section or c-section procedure was not 
performed during service.


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2. Residuals of a cesarean section or c-section were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004 and in April 2006.  The 
Veteran was notified of the type of evidence to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that she could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with her authorization VA 
would obtain any non-Federal records on her behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable for the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The Veteran was afforded the opportunity for a 
hearing, but she failed to appear for a hearing scheduled at 
the RO in August 2006.  The RO obtained service treatment 
records and VA records.  The Veteran submitted private 
records from Greater Killeen Free Clinic.  She has not 
identified any other pertinent evidence for the RO to obtain 
on her behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims, and further development in this respect is not 
required because there is no competent evidence of persistent 
or recurrent symptoms relative to each of the claimed 
disabilities from the time of service or evidence of current 
disability.  Under these circumstances, a medical examination 
or medical opinion is not required for the claims under 38 
C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Factual Background 

The service treatment records do not show any treatment or 
diagnosis of a back disability.  At the time of a separation 
physical examination in November 2002, the Veteran indicated 
on a Report of Medical History that she had back pain for 
which she intended to seek VA disability.  A back disability 
was not diagnosed at that time.  

The service treatment records contain no evidence that 
Veteran had a cesarean section or c-section during service.  
The records do show that in June 2002 the Veteran was 
pregnant and her estimated delivery date was in February 
2003.  The Veteran was discharged from service in December 
2002 because of her pregnancy, and she gave birth in February 
2003 after service. 

After service, the Veteran filed an original claim for VA 
disability compensation in August 2004.  On her application, 
she stated that she had back problems.  She also indicated 
that ever since her c-section she had pain and that her son 
was born in February 2003. 

Private and VA records show that in July 2004 the Veteran 
complained of back pain and she complained of pain in the 
lower back in February 2005.  There was no diagnosis of a 
back disability.  In April 2007, history included low back 
pain.  There was no diagnosis of a back disability.  

Analysis 

Back Disability 

Although the Veteran complains of back pain, there is no 
competent evidence during or since service of a back 
disability.  



As for the complaints of back pain, pain alone does not 
constitute a disability.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356 
(Fed. Cir. 2001).  Without evidence of a back disability, 
there can be no valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) 

To the extent that the Veteran's statements that she has a 
back disability is offered as proof of a current disability, 
a back disability is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis, and the determination as to the presence of any 
back disability is medical in nature, that is, not capable of 
lay observation.  Where, as here, there is a question of 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis.  For this reason, the Board rejects the 
Veteran's statements as competent evidence that she has a 
back disability. 

As there is no competent evidence of a back disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Cesarean Section or C-Section 

The record clears shows that the Veteran did not have a 
cesarean section or c-section during service. 




Under 38 U.S.C.A. § 1110, only an injury, disease, or event, 
resulting in injury or disease, incurred in service can be 
service-connected, and as the cesarean section or c-section 
was not incurred in service, there is no factual or legal 
basis to establish entitlement to service connection. 

As the preponderance of the evidence is against the claim, 
and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a back disability is denied.  

Service connection for residuals of a cesarean section or c-
section is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


